Citation Nr: 1547465	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the right hand with limitation of right wrist motion, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969, and from July 1970 to December 1972.  The separation from the second period of service is of a nature to be a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The Veteran's records are now encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2015 hearing, the Veteran claimed that his PTSD had worsened since his November 2010 VA examination  The Veteran reported that he experienced severe, continual flashbacks, hallucinations, disorientation to time and place, difficulty with sleep, increased irritability, and episodes of talking to himself.  This contrasts with his 2010 examination findings to include an absence of psychotic symptoms, no hallucinations, and orientation to time and place.  The Veteran indicated that he had outpatient psychiatric treatment approximately two months earlier.  

At the hearing the Veteran also relayed that his right hand disability had worsened since his most recent June 2011 VA examination.  The Veteran reported that he struggled with decreased right hand grip and increased pain, that there was ankylosis, and that he wore a brace to protect himself from pain induced by bumping his hand accidentally.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and new examinations are warranted. The AOJ should also obtain any outstanding VA treatment records or outpatient treatment records since May 2011.

The Veteran reported that he no longer works as a custodian, and he attributed this to limitations caused by his hand, as well as to psychiatric symptoms.  Under these circumstances, a claim of entitlement to TDIU is for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to TDIU is "part of," and not separate from, a claim of entitlement to an increased rating).  This issue should be developed on remand.  It is noted that he currently has a 100 percent rating for prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records, to include outpatient records dating since May 2011 to the present and associate them with the electronic record.  All attempts to obtain the records should be documented.

2.  The AOJ should take appropriate steps to develop the claim for TDIU.  This includes sending a compliant VCAA letter and asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to evaluate the current severity of his PTSD.  Access to VBMS and Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of social and occupational impairment attributable to psychiatric disability.  The examiner should provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale, as appropriate.  All functional impairment attributable to psychiatric disability should be set forth in detail.

4.  Schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of the service-connected right hand with limited motion of the right wrist, status-post fracture of the right 5th metacarpal with deformity.  The examiner must be provided access to the appellant's VBMS and Virtual VA file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disability, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must also provide an opinion as to the functional effects of service-connected right hand and wrist disability on the Veteran's ability to work.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to be cooperative in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examinations, documentation should be associated with the file including the notice provided to the Veteran at his last known address and whether such notice was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
7.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




